DETAILED ACTION
1.         This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 7/14/22.  Claims 21-22 are cancelled; claims 1, 11-13, 15 and 19-20 are amended; claims 23-24 are added.  Claims 1-20 and 23-24 are pending.  

Claim Objections
2.         Claim 23 is objected to because of the following informalities: “when the construction elements located within the magnetic field” should be amended to “when the construction elements are located within the magnetic field” and “special pattern” should be amended to “spatial pattern”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the determined physical configuration and location of the toy".  There is insufficient antecedent basis for this limitation in the claim. If applicant is intending the location of the toy to be generally stated (i.e. not “determined” by the “data processor”), applicant should amend to "the determined physical configuration, and location of the toy". Such amendment will obviate the 112b rejection. 


Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.         Claims 1-6, 8, 19-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandwijk et al. (US Pub. No. 2017/0333803).
With respect to claim 1, Brandwijk et al. discloses a play system for determining a user-modified configuration of toy, comprising: one or more toys 2 each comprising one or more electrically conductive parts 8, the one or more conductive parts defining a spatial pattern, the one or more toys 2 each having a physical configuration and location that is modifiable by a user (i.e. being moveable in location, and being reconfigured between physically coupled vs uncoupled with other toy blocks; See MPEP 2114 -While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.), and the spatial pattern being dependent on the physical configuration and location of the one or more toys. The spatial pattern of the toy is inherently dependent on its configuration and location due to the inherent characteristics of the conductive elements 8 on the toys. As the conductive elements are moved and the toy is combined with other conductive elements, its spatial pattern changes. Moreover, at paragraphs [0122], Brandwijk et al. states that the sensor 1 may “determine stacking, and of coupling. In fact, it may even allow sensing devices to determine if more building elements are coupled, and if a building element is part of a stack of building elements 2. Examiner considers “coupling” of toys to be of a physical configuration, and its “stacking” position to relate to its location.  
Brandwijk et al. further teaches wherein the one or more toys including a first toy 2; a magnetic field generating device 5/8 (“coils” of second block 2) arranged to generate a magnetic field (when current is applied thereto – paragraph [0110]) for inducing an eddy current in one or more of the electrically conductive parts 8 of the one or more toys (i.e. of first block 2); a sensor configured to detect the induced eddy current on the one or more electrically conductive parts 8 of the one or more toys 2 (paragraph [0125]); and a data processor 31; wherein the first toy 2 and at least one of the magnetic field generating device 5/8 and the sensor are movable relative to each other (Fig.’s 2-3); characterized in that the sensor is configured to detect the induced eddy current during relative movement between the first toy and at least one of the magnetic field generating device 5 and the sensor (paragraph [0125]), and that the data processor 1 is configured to: a) receive sensor data from the sensor, the sensor data being indicative of the eddy current (“current strength”; “changes in electromagnetic field) detected during relative movement between the first toy 2 and at least one of the magnetic field generating device 5/8 and the sensor (paragraph [0125]), b) detect the spatial pattern of the electrically conductive parts based at least in part on the received sensor data, and c) determine the physical configuration of the one or more toys based on the detected spatial pattern (i.e. the physical orientation of the connection between toy 2 and second toy 2; See also Fig.’s 2-3, 5; paragraphs (paragraphs [0134] – [0153]). 
Examiner notes Brandwijk et al. describes the magnetic field generating device coils 5 as “sensing elements” used within an integrated sensor apparatus 1 (“sensor device 1”). However applicant’s specification recognizes, “some or all coils can be operable as both detecting coils and magnetic field generation coils”, even when arranged on the same plate (See paragraph [0088] of PG Pub. No. 20200391134).  Here, Brandwijk et al. teaches wherein the coils 5/8 can be used “actively, i.e., they can generate a field of which in particular the strength and variation in time can be set. The coils can also be used to record the presence of another, activated, coil” (paragraph [0162]). Thus, Brandwijk et al. meets the claimed limitation of a sensor and magnetic field generating device because some and/or all the coils 5/8 are configured to act as a magnetic generating device, and other coils 5/8 act as part of the sensor.  
            Regarding step b), it is noted that although the toys may be coupled together, the conductive parts 8 of toy 2 are embedded within its exterior, and thus do not physically touch the sensor 1 or any components embedded in the other toys. This is best shown in Figures 2-3. 
With respect to claims 2-3, Brandwijk et al. teaches wherein at least one of the one or more toys is a toy construction model (i.e. “lego” type) constructed from a plurality of toy construction elements of a toy construction system, the toy construction elements being configured to be detachably attached to each other so as to form a user-constructed toy construction model; and wherein at least some of the toy construction elements are at least partially electrically conductive (i.e. house coils 8), wherein the toy construction elements 2 comprise coupling members 22 configured to engage coupling members 23 of other toy construction elements 2 of the toy construction system so as to detachably attach the toy construction elements to each other in a predetermined variety of relative positions and orientations (paragraph [0105]; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.)   
            With respect to claim 4, Brandwijk et al. teaches wherein one or more of the electrically conductive parts 5/8 are formed as one or more conductive layers defining a detection plane (paragraph [0121]). 
            With respect to claim 5, Brandwijk et al. teaches wherein the magnetic field generating device 5/8 is configured to generate a time-varying magnetic field (paragraphs [0052], [0162]); 
With respect to claim 6, Brandwijk et al. teaches wherein the magnetic field generating device 5/8 is configured to alternatingly generate a magnetic field at respective locations relative to a reference system (paragraph [0162] - coils 5/8 are configured to be alternatively used “actively” and in a detective manner (i.e. “alternatingly”) at their respective locations on the planes/plates, wherein the magnetic field inherently comprises a magnetic field reference system). Moreover, Brandwijk et al. further teaches a motion device to activate the data processor to then either read the current or set a current (paragraph [0081]). Thus, through motion of the toy element, the generated magnetic field is alternatingly applied relative to a positional reference system. 
            With respect to claim 8, Brandwijk et al. teaches wherein the magnetic field generating 
device 5/8 comprises a plurality of magnetic field generating lines positioned at respective locations and/or the sensor comprises a plurality of detection lines (i.e. coils) positioned at respective locations (Fig.’s 1-3). Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
With respect to claims 19-20, Brandwijk et al. teaches a computer-implemented method of detecting a physical configuration of one or more user-manipulated toys 2, the one or more toys each comprising one or more electrically conductive parts 8 (“coils”), the one or more conductive parts defining a spatial pattern (i.e. being configured as coupled or uncoupled with another toy), the spatial pattern being dependent on the physical configuration of the one or more toys (paragraphs [0134] – [0153]), the method comprising: a) receiving sensor data from a sensor, the sensor data being indicative of a detected eddy current induced in one or more of the electrically conductive parts 8 by a magnetic field generated by a magnetic field generating device 5 (paragraph [0125] - when current is applied thereto – paragraph [0110]); b) detecting the spatial pattern of the electrically conductive parts 8 based at least in part on the received sensor data regardless of physical contact between the conductive parts and the sensor (paragraph [0122], [0134]); and c) determining the physical configuration of the one or more toys based on the detected spatial pattern (i.e. the physical orientation of the connection between toy 2 and second toy 2; See also Fig.’s 2-3, 5; paragraphs (paragraphs [0134] – [0153]); wherein the method is configured to run on a data processing system (paragraph [0125]). 
Brandwijk et al. describes the magnetic field generating device coils 5 as a “sensing element” used within an integrated sensor apparatus 1 (“sensor device 1”). However, as applicant’s specification recognizes, “some or all coils can be operable as both detecting coils and magnetic field generation coils”, even when arranged on the same plate (See paragraph [0088] of PG Pub. No. 20200391134).  Here, Brandwijk et al. teaches wherein the coils 5/8 can be used “actively, i.e., they can generate a field of which in particular the strength and variation in time can be set. The coils can also be used to record the presence of another, activated, coil” (paragraph [0162]). Thus, Brandwijk et al. meets the claimed limitation of a sensor and magnetic field generating device because some and/or all the coils 5/8 are configured to act as a magnetic generating device, and other coils 5/8 act as sensing components of the sensor.  
            Regarding step b), it is noted that although the toys may be coupled together, the conductive parts 8 of toy 2 are embedded within its exterior, and do not actually physically touch the sensor 1. This is best shown in Figures 2-3. Moreover, sensor components positioned within housing 9 do not contact conductive parts 8 of toy 2. 
            With respect to claim 23, Brandwijk et al. teaches a kit of parts for a play system for determining a user-modified configuration of a toy, comprising: a plurality of user-modifiable toy construction elements 2 comprising electrically conductive parts 8: 7U.S. Ser. No. 16-770,815a magnetic field generating device 53 configured to generate a magnetic field and induce an eddy current in the electrically conductive parts 8 of the constructions elements 2 when the construction elements 2 are located within the magnetic field (paragraph, [0125]; See also paragraph [0110]): a sensor 1 configured to detect the induced eddy current (paragraph [0125]) and a data processor 31 configured to detect a spatial pattern of the electrically conductive parts 8 based on the detection of the eddy current by the sensor 1 (paragraphs [0135]-[0153]) and determine a physical configuration and location of the toy (see paragraphs [0122]- “determine stacking, and of coupling. In fact, it may even allow sensing devices to determine if more building elements are coupled, and if a building element is part of a stack of building elements 2.”; examiner considers “coupling” of toys to be of a physical configuration, and its “stacking” position to relate to its location; see also paragraph [0158] where the virtual arrangements of the toy is taught to mirror the assembled physical version, which requires determining a location of the toy and not just the coupling arrangement); 




Claim Rejections - 35 USC § 103
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.         Claims 11, 13-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwijk et al. (US Pub. No. 2017/0333803).
With respect to claims 11 and 24, Brandwifjk et al. teaches wherein a separate data processor of remote device 40 is configured to create digital play content responsive to the determined physical configuration and location of the toy (paragraphs [0158]). As such, and admittedly, the same data processor is not used as claimed. However, the Federal Circuit has held that integrating two or more pieces into a single piece structure is obvious in the art absent critical evidence demonstrating a solution to a perceived need in the art.  See MPEP 2144.05, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Here, using an integrated data processor that processes data for the entire toy system would have been obvious to one skilled in the art at the time of applicant’s effective filing. Centralized processing will create a more efficient system.
With respect to claim 13, Brandwijk et al. teaches wherein the sensor is configured to 
detect the induced eddy currents while the first toy 2 is located within a detection range from the sensor and/or from the magnetic field generating device 5, the detection range extending to a distance of .3 cm (paragraph [0109]), which is less than the claimed 1 cm. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the detection range would have been obvious in the art, as it would expectantly allow detection of toy pieces earlier in the movement process. Examiner notes Branwijk et al. considers the accuracy of the sensing when setting the detection range. However, one ordinary skill in the art would recognize that accurate sensing determinations could be accomplished at increased detection range distances by increasing the coil sizes such that it’s emitted electromagnetic flux is larger and easier to detect. Moreover, Brandwijk et al. expressly teaches that when a detection circuit is used (e.g. signal processing), the distance accuracy are less critical (paragraph [0052]). 
            With respect to claims 14-18, Brandwijk et al. teaches wherein a data processor is 
configured to determine a first toy identifier indicative of the first toy based at least in part on the detected spatial pattern, wherein a data processor is configured to determine respective positions and/or orientations of two or more toys relative to each other based on the detected spatial pattern, the two or more toys being separate from each other and movable relative to each other, wherein a data processors is configured to control digital play content responsive to the detected positions and/or orientations, wherein a data processor is configured to detect movement of the first toy based at least in part on the sensor data; and wherein a data processor is configured to control digital play content responsive to the detected movement (paragraphs [0133]-[0158]). As stated above in the rejection of claim 11, Brandwijk et al. utilizes multiple data processors in communication with each other to accomplish the above determinations and functions, as opposed to a single system data processor. However, the Federal Circuit has held that integrating two or more pieces into a single piece structure is obvious in the art absent critical evidence demonstrating a solution to a perceived need in the art.  See MPEP 2144.05, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Here, using an integrated data processor that processes data for the entire toy system would have been obvious to one skilled in the art at the time of applicant’s effective filing. Centralized processing will create a more efficient system. 

8.         Claims 7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwijk et al. (US Pub. No. 2017/0333803) in view of Davis et al. (US Pub. No. 2006/0044094). 
            With respect to claim 7, Brandwijk et al. teaches wherein the magnetic field generating device 5/8 comprises coils, in lieu of generated magnetic lines, and a drive circuit (coils 5/8 positioned on a PCB 3, 6 - paragraph [0109], further comprises a PLC for processing signals)
to energize the one or more magnetic field generating lines for generating the magnetic field and wherein the sensor comprises a detection circuit (“signal processing of the signals resulting from each of the coils” – paragraph [0052]) and, optionally, one or more detection lines 5/8 (i.e. coils); wherein the detection circuit is configured to detect an induced electromotive force in the one or more detection lines 5/8 and/or to detect an effect of the eddy currents on the magnetic field generating device 5/8 (paragraphs [0052], [0109], [0125]). Regarding the claimed magnetic field generating lines, examiner cites to analogous art reference Davis et al. for its teaching of such features to be known in the art (paragraph [0057] – “single winding”). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the coils for single winding to obtain a predictable result. Here, a single winding will expectantly provide a desired magnetic field. The proposed modification is considered to have a reasonable expectation of success as Brandwijk et al. contemplates shaping of the produced and/or received magnetic field (paragraph [0110]). 
            With respect to claims 9-10, Brandwijk as modified by Davis teaches wherein the magnetic field generating device 5/8 comprises a plurality of magnetic field generating lines (single windings – Davis paragraph [0057]) defining respective predominant magnetic field orientations (inherent to single winding magnetic fields – the motivation to combine Davis is the same as stated above) and/or the sensor comprises a plurality of detection lines (i.e. coils) defining respective predominant detection orientations (inherent). Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001); wherein the one or more magnetic  field generating lines and/or the one or more detection lines are arranged on a support structure 3, 6 (paragraph [0127]). 
            With respect to claim 12, Brandwijk et al. teaches wherein the toy 2, is moveably arranged relative to a support structure 50 (Fig. 5), thus meeting the requirement that the magnetic field generating lines and/or the detection line (i.e. coils) are movably arranged relative to a support structure and/or relative to each other. 
Response to Arguments
9.         Applicant's arguments with respect to claims 19-20, filed 7/14/22, have been fully considered but they are not persuasive. Applicant argues that primary reference Brandwijk et al. is capable of identifying the location of the coupling parts when the toys themselves are physically connected. Examiner does not consider this to be relevant to the amended claim language of claims 1 and 19 – namely, that detection occurs “regardless of physical contact between the conductive parts and the sensor”. Although the toys may be coupled together, even when coupled, the conductive parts 8 of toy 2 are embedded within its exterior, and do not actually physically touch the sensor 1. This is best shown in Figures 2-3. Moreover, sensor components positioned within housing 9 do not contact conductive parts 8 of toy 2. 

Conclusion
10.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Duteil et al. (US Pub. No. 2015/0286322), Smetanin et al. (US Pub. No. 2014/0030955). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711